Exhibit 23.1 BERMAN & COMPANY P. A. Certified Public Accountants and Consultants Consent of Independent Registered Public Accounting Firm We consent to the use of our report dated March 3, 2010 on the financial statements of Respect Your Universe, Inc. (a development stage Company) as of December 31, 2009 and 2008, and the related statements of operations, stockholders' deficit and cash flows for the year ended December 31, 2009, the period from November 11, 2008 (inception) to December 31, 2008, and the period from November 11, 2008 (inception) to December 31, 2009, included herein on the registration statement of Respect Your Universe, Inc. on Form S-l, and to the reference to our firm under the heading "Experts" in the prospectus. Berman & Company, P.A. Certified Public Accountants /s/ Berman & Company, P.A. Boca Raton, Florida April 14, 2010 th Street Suite 107 • Boca Raton, FL 33487 Phone: (561) 864-4444 • Fax: (561) 892-3715 www.bermancpas.com • info@bermancpas.com Registered with the PCAOB • Member AICPA Center for Audit Quality Member American Institute of Certified Public Accountants Member Florida Institute of Certified Public Accountants
